In an action to recover the amount paid by plaintiff for certain stock of defendant, purchased by him as consideration for his employment as defendant’s sales manager, order granting defendant’s motion for a bill of particulars and plaintiff’s cross-motion for an examination before trial modified by striking therefrom the items of examination numbered 1, 2, 3 and 8, and as so modified affirmed, in so far as appealed from, without costs; the examination to proceed on five days’ notice at the place and hour stated in the order; the bill of particulars to be served within *733five days from the conclusion of the examination. In our opinion, the items directed to be struck out concern allegations of the complaint which have been admitted in defendant’s answer or are on immaterial matters not involved in this action. They are not, therefore, proper subjects for examination before trial. Lazansky, F. J., Young, Hagarty, Johnston and Taylor, JJ., concur. [See ante, p. 730.]